Citation Nr: 0914917	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right shoulder injury.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to March 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In this rating decision, the 
RO denied service connection for tinnitus, and denied the 
applications to reopen the claims for service connection for 
residuals of a right shoulder injury and PTSD.  The Veteran's 
disagreement with this rating decision led to this appeal.

In June 2008, the Board returned the appeal for additional 
development and the case was subsequently returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  Tinnitus is not shown to be causally or etiologically 
related to service.  

2.  The RO denied entitlement to service connection for 
residuals of a right shoulder injury in an unappealed April 
2003 rating decision.  

3.  Evidence obtained since the April 2003 rating decision 
denying service connection for a right shoulder relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim. 

4.  Any currently diagnosed right shoulder disorder is not 
shown to be causally or etiologically related to service, 
including an in-service injury.

5.  The RO denied entitlement to service connection for PTSD 
in an unappealed September 2003 rating decision.  

6.  Relevant official service department records have been 
associated with the claims file since the September 2003 
rating decision denying service connection for PTSD.

7.  The Veteran did not engage in combat with the enemy and 
he has not supplied sufficient information regarding an 
alleged in-service stressor to attempt verification.

8.  Any currently diagnosed PTSD is not shown to be causally 
or etiologically related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 

2.  The April 2003 rating decision is final regarding service 
connection for residuals of a right shoulder injury.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2008).

3.  New and material evidence has been received since the 
April 2003 rating decision regarding service connection for 
residuals of a right shoulder injury and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

4.  Residuals of a right shoulder injury were not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

5.  The September 2003 rating decision is final regarding 
service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2008).

6.  New and material evidence has been received since the 
April 2003 rating decision regarding service connection for 
PTSD and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

7.  PTSD not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in August 2004.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

The Veteran was issued an additional letter in November 2006 
regarding the claim for service connection for PTSD 
requesting more information about the Veteran's asserted 
stressors; this letter informed the Veteran of the specific 
information not previously submitted that was needed in order 
to attempt verification of a stressor.  

Regarding the claims for service connection for residuals of 
a right shoulder injury and PTSD, the Board is cognizant that 
these claims were previously denied in final rating decisions 
issued by the RO.  The United States Court of Appeals for 
Veterans Claims (Court) has found that there are special 
notification requirements in claims to reopen previously 
denied claims for service connection.  In the instant 
decision, however, the Board finds that sufficient evidence 
was received to reopen/reconsider these two claims.  Thus, it 
is unnecessary to further consider whether the Veteran was 
provided sufficient notice regarding reopening claims as this 
aspect of the claims is substantiated.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With respect to the Dingess requirements, while the 
notification letters of record fail to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claims on appeal, such failure is 
harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
Veteran's claims.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
Veteran's appeal.  


New and Material Evidence

The Veteran's claims on appeal include a claim for service 
connection for residuals of a right shoulder injury and PTSD.  
In an April 2003 rating decision, the RO denied service 
connection for residuals of a right shoulder injury.  In a 
September 2003 rating decision, the RO denied entitlement to 
service connection for PTSD.  The Veteran did not appeal 
either of these decisions, and therefore, they became final.  
See 38 U.S.C.A. § 7105.

In July 2004, the Veteran filed to reopen the claims.  In the 
January 2005 decision currently on appeal, the RO found that 
new and material evidence had not been submitted sufficient 
to reopen the claims.  The RO, however, subsequently reopened 
the claims, providing VA examinations regarding each of these 
two issues.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Regardless of the RO's action regarding reopening the 
Veteran's claims, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  If VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding 38 C.F.R. § 3.159(a).  
See 38 C.F.R. § 3.159(c).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in each of these claims.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regarding the claim for residuals of a right shoulder injury, 
since the April 2003 rating decision denying service 
connection, the Veteran has been provided with a September 
2005 VA examination.  In this examination, the examiner 
evaluated the right shoulder disability and provided an 
opinion regarding whether the disability was attributable to 
service.  See 38 C.F.R. § 3.159(c)(4)(iii).  Further, the 
Veteran provided testimony regarding the contended in-service 
accident that he asserts resulted in the current right 
shoulder disability.  

As medical opinion evidence has been associated with the 
claims file since the April 2003 rating decision, and the 
Veteran has provided testimony before the Board regarding his 
contentions of in-service occurrence of this disability, the 
Board finds that new and material evidence has been 
associated with the claims file.  The claim is reopened.  See 
38 C.F.R. § 3.156(a).

Regarding the claim for service connection for PTSD, the 
Board is cognizant that the Veteran has been provided a VA 
examination regarding this claim since the September 2003 
rating decision that denied service connection.  See 
38 C.F.R. § 3.159(c)(4)(iii).  The Veteran also provided 
testimony regarding PTSD at the time of the August 2008 Board 
hearing.  In addition, however, the Veteran's personnel 
records were associated with the claims file.  These 
personnel records provide evidence regarding the details of 
the Veteran's service and are relevant to the claim for 
service connection for PTSD.  Consequently, the Board finds 
that new and material evidence has been associated with the 
claims file the claim for PTSD is reopened.  See 38 C.F.R. 
§ 3.159(c).


Law and Regulations: Service Connection

The Veteran has contended that he has current disorders 
attributable to active service.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  Evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  See 38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background: Tinnitus

The Veteran contends that he has tinnitus attributable to 
service.  The Veteran's service treatment records do not 
document any complaint, treatment, or diagnosis of tinnitus.  
At the time of the August 2008 Board hearing, the Veteran 
described exposure to noises of artillery without the benefit 
of hearing protection.  The Veteran described that his ears 
felt numb and that he could not hear for a period of time 
after this noise exposure.  The Veteran testified that he 
noticed ringing in the ears while in service, describing it 
as "very light."  The Veteran indicated that he only 
learned a few years ago that experiencing "ringing in the 
ears" was tinnitus.

In a June 2004 VA treatment record, a clinician documented 
that the Veteran reported constant bilateral tinnitus since 
approximately April 2004.  The clinician documented that it 
seemed to start when the Veteran got a cold; although the 
cold resolved and the tinnitus persisted.  The clinician 
documented that the Veteran had a history of military, 
occupational, and recreational noise exposure.

In an undated letter, the Veteran indicated that he could 
hear a "ringing sound" when in a quite area.  The Veteran 
indicated that he has had this ringing since the 1960s, but 
only recently became aware that it was tinnitus.

The Veteran underwent a September 2005 VA audiological 
examination.  The examiner documented that the Veteran 
reported a constant, bilateral ringing tinnitus that he first 
noticed in the 1960s.  The Veteran attributed the tinnitus to 
exposure to artillery fire while in service and denied noise 
exposure prior to service.  The examiner detailed the 
contended in-service and post-service noise exposure.  The 
Veteran indicated that he used hearing protection during the 
post-service noise exposure.

The examiner conducted audiometric testing.  In the right 
ear, she found that his hearing was within normal limits 
between 250 and 3000 Hertz, and sloped to mild sensorineural 
hearing loss between 4000 and 8000 Hertz.  In the left ear, 
the audiologist found that the Veteran's hearing was within 
normal limits between 250 and 3000 Hertz, and sloped to mild 
to moderate sensorineural hearing loss between 4000 and 8000 
Hertz.

In October 2005, the same examiner provided an addendum after 
review of the claims file.  The examiner documented findings 
from the service treatment records regarding audiological 
testing.  She found no complaints of tinnitus in the service 
treatment records and found that his hearing was within 
normal limits upon separation from active service.  The 
examiner indicated review of the June 2004 VA treatment 
report that document onset after a cold.  She also indicated 
review of a March 2005 treatment record that recommended re-
evaluation because of recent onset of tinnitus.  The Veteran 
clarified, however, that he had tinnitus since service, but 
it had gotten worse after he had had the head congestion.

The examiner opined, that due to conflicting historical 
information provided by the Veteran, no complaint of tinnitus 
found in the service treatment records, and no evidence of 
hearing loss found on the active duty hearing tests, that the 
Veteran's tinnitus was not due to his military service.

Analysis: Tinnitus

The Board finds that service connection for tinnitus is not 
warranted.  The record indicates that the Veteran has a 
current diagnosis of tinnitus.  In order for service 
connection to be warranted, however, the evidence must show a 
nexus between tinnitus and service.  In the only medical 
opinion of record, the examiner found that the Veteran's 
tinnitus was not attributable to service.

As to any continuity of tinnitus since service (see 38 C.F.R. 
§ 3.303(b) regarding continuity of symptomatology), the 
record indicates that the Veteran has provided inconsistent 
statements regarding the post-service onset date for tinnitus 
and, thus, service connection is not warranted based on 
continuity of symptomatology.  Further, the first medical 
evidence documenting complaints of tinnitus is dated in June 
2004, approximately 26 years after separation from active 
service.  The gap of time of between the contended in-service 
symptoms and the first post-service medical evidence of 
tinnitus is, in itself, significant and it weighs against the 
Veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Veteran is competent to provide testimony as to having 
tinnitus.  Id; Charles v. Principi, 16 Vet. App. 370 (2002) 
(regarding lay testimony of tinnitus); see also, e.g., Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent 
to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses).  He is not competent, however, to provide an 
opinion regarding the cause of tinnitus.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Simply stated, his opinion 
regarding the etiology of tinnitus lacks probative value; it 
does not constitute competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, after review of the entire record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for tinnitus.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the Veteran's claim for 
service connection for tinnitus must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background: Residuals of a Right Shoulder Injury

The Veteran contends that he has a right shoulder disorder 
attributable to an in-service injury.  Specifically, the 
Veteran has asserted that he has a current disorder 
attributable to a bus accident in service.  In this accident, 
the Veteran was struck by a board that came through the bus 
on which he was a passenger, when the bus hit a barrier.  In 
the August 2008 Board hearing, the Veteran testified that the 
right shoulder was X-rayed at that time, but no damage or 
broken bone was found.  The Veteran testified, however, that 
he could not use the right shoulder for approximately a 
month.  Although the Veteran sought additional treatment, he 
was told that he was "faking it."  Due to this, he 
indicated that he "learned to live with the pain."  The 
Veteran also indicated that a Magnetic Resonance Image (MRI) 
through VA showed "old damage" but that the clinician 
reading the MRI was not able to tell what had caused the 
damage.  The Veteran indicated that he first sought treatment 
after service for this injury in 2000.

Service treatment records include a September 1973 
"Statement of Medical Examination and Duty Status."  This 
record documents that the Veteran was admitted for a back 
sprain.  The record documents that the injury was "allegedly 
a reoccurring ailment resulting from an accident in which the 
individual was involved on 10 June, 1970, while in Frankfurt, 
Germany."  This record indicates that the accident occurred 
while the Veteran was travelling on a bus that collided with 
a construction barrier, injuring the Veteran's neck.  The 
injury was in the line of duty.

The February 1978 Report of Medical Examination, completed at 
the time of separation from active service, documents that 
the Veteran had a normal clinical evaluation of the 
musculoskeletal system.  The clinician completing this 
record, however, documented that the Veteran had "problems" 
with his lower back and right shoulder.  The clinician 
indicated that there was no permanent profile regarding 
either disability.  The clinician wrote that the Veteran had 
a "locking" right shoulder following the June 1970 
accident.  The Veteran was referred for orthopedic 
evaluation.  The record indicates that he was cleared for 
separation after this evaluation.

The Veteran underwent a January 1991 examination pursuant to 
enlistment in the Army Reserve.  No relevant disability was 
documented on the Report of Medical Examination and the 
Veteran did not report any such disability on the Report of 
Medical Examination completed at this time.  On a separate 
"Applicant Medical Prescreening Form," the Veteran 
specifically indicated that he did not have a history of any 
painful or "trick" joints or loss of movement in any joint.  
In an undated letter, the Veteran wrote that he did not 
mention the right shoulder at the time of entry in the Army 
Reserve because he wanted to serve and thought he could.  The 
Veteran indicated that he would lie during the physical 
training tests in order to pass these tests.

The Veteran under an Agent Orange examination in May 1995.  
In relevant part, the examiner found on physical examination 
that the Veteran had 5/5 motor strength in all groups of the 
upper and lower extremities with the exception of diffuse 
weakness in the area of the left shoulder girdle and the left 
hand grip was  4/5.   The examiner documented reduced range 
of motion in the left shoulder.  No abnormalities were noted, 
however, regarding the right shoulder for which the Veteran 
currently seeks service connection.

The Veteran underwent a VA examination in March 2003 that 
documented findings regarding the right shoulder.  The 
Veteran related to the examiner that he had a right shoulder 
disability stemming from the 1970 accident in Germany.  The 
examiner indicated that this accident had caused soft tissue 
injury.  The Veteran currently complained of intermittent 
pain, worsened with long drives and weather changes.  
Physical examination revealed tenderness to palpation.  The 
examiner documented that there was forward flexion to 135 
degrees, abduction to 150 degrees, internal rotation to 60 
degrees and external rotation to 45 degrees, all of which 
corresponded to point of onset of pain.  The examiner found 
that the Veteran had "[r]esiduals of right shoulder 
injury." The record includes the report of X-rays that were 
taken at this time.

The Veteran underwent an examination in September 2005.  The 
Veteran related to the examiner his contention that he had a 
current right shoulder disability due to the in-service bus 
accident and described the subsequent pain and limitations in 
his right shoulder.  The Veteran reported that since the 
injury he has had continuing "nagging" problems with the 
right shoulder described as pain and a dull throb.  The 
examiner documented the Veteran's range of motion, and found 
that the Veteran had mild positive impingement and Hawkins 
sign.  The examiner indicated that the Veteran had painful 
motion.  The examiner also found that there was positive 
Jobst sign, suggesting rotator cuff tendinitis.  The Veteran 
did have tenderness to palpation over the rotator cuff 
insertion site.  There was no scar from past injury.  The 
examiner documented review of X-rays obtained at that time; 
these X-rays revealed no body abnormality and that the 
Veteran had age appropriate arthritic change.  The examiner 
also documented review of an MRI report from 6 months prior, 
which "showed partial thickness, under surface tear of the 
infraspinatus." The examiner found that this was also 
"probably age appropriate."  The examiner found that the 
Veteran currently had rotator cuff tendinitis unrelated to 
the trauma 35 years prior.  The examiner opined, in essence, 
that it was less likely than not that the disability was 
related to the blunt trauma sustained 35 years prior (in 
service).  The examiner indicated that review of the claims 
file, history obtained, the physical, and X-rays finding led 
to his opinion.
 

Analysis: Residuals of a Right Shoulder Injury

The Board finds that service connection for residuals of a 
right shoulder injury is not warranted.  Service treatment 
records document the Veteran's complaints of a residual 
injury from a June 1970 bus accident, with one record 
indicating that the right shoulder intermittently locked.  
Upon separation from service, however, there is no indication 
of a currently diagnosed disability.

Regarding post-service medical evidence, in the March 2003 VA 
examination, the examiner found that the Veteran had 
residuals of a right shoulder injury.  The examiner, however, 
did not provide a specific diagnosis and did not provide a 
rationale for the finding that the Veteran had residuals of 
an injury.  In the September 2005 VA examination, the 
examiner opined, in essence, that the current disability was 
rotator cuff tendinitis.  The examiner indicated that this 
tendinitis was age appropriate, and thus, provided an 
etiology other than service.  The examiner provided that his 
opinion that the disability was not due to in-service trauma 
was based on review of the evidence in the claims file, 
history obtained, the physical, and X-ray findings.  Thus, 
based on the examiner's explanation of the basis for his 
opinion and his providing of a specific diagnosis for which 
he provided a non-service etiology, the Board finds that this 
opinion is of more probative weight than the evidence 
provided by the March 2003 VA examination report.  Thus, the 
preponderance of the competent medical evidence is against a 
finding that the Veteran has a current right shoulder 
disability attributable to service.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).

As to the contentions of continuity of right shoulder pain 
since service, the Veteran's contentions are outweighed by 
the absence of any contemporaneously recorded medical 
evidence indicative of a right shoulder disorder for decades 
after service.  Thus, service connection is not warranted 
based on continuity of symptomatology.  The gap of time of 
between the contended in-service symptoms and the first post-
service medical evidence of a right shoulder disability is, 
in itself, significant and it weighs against the Veteran's 
claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  

Although the Veteran is competent to provide testimony that 
he has right shoulder pain, he is not competent to provide a 
specific diagnosis or provide an opinion regarding causation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Simply stated, his opinion regarding the etiology of a right 
shoulder disability lacks probative value; it does not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a right shoulder injury.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for service connection for a right shoulder 
injury must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations: PTSD

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App.  389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  See Doran v. Brown, 6 Vet. App. 283 (1994).

Factual Background: PTSD

The Veteran contends that he has PTSD due to stressors 
experienced during service in the Republic of Vietnam.  The 
Veteran has asserted that this service included combat.  The 
Veteran indicated that he served in an artillery unit and 
also served as a military policeman.  The Veteran's service 
department records do not indicate that he was awarded medals 
indicative of combat nor do these records include other 
conclusive evidence of combat.  Service treatment records do 
not document any complaint, treatment, or diagnosis of a 
psychiatric disorder.

During the August 2008 Board hearing, the Veteran reiterated 
that he was in combat.  The Veteran indicated that at some 
time during the period from January 1966 to June 1966, one of 
"our people died."  He first indicated he was unsure of 
that person's name, but then provided one name.  It is 
unclear whether this is a first name, last name, or a 
nickname.  The Veteran also reported seeing dead bodies.  The 
Veteran further reported an incident in which he and other 
military policemen were prevented from helping others outside 
the compound.  He indicated that this incident caused him to 
lose respect for authority.

In an undated PTSD questionnaire, the Veteran noted his unit 
assignments but did not describe any specific stressor which 
he felt led to the PTSD.  In an undated letter, the Veteran 
indicated, in essence, that he had been in combat.  The 
Veteran reported seeing people killed.  He wrote that he did 
not know the names of people killed nor remember dates and 
times of battles or fights.

A March 2003 VA treatment record documents that the Veteran 
sought referral to the Mental Health Clinic for evaluation of 
PTSD.  The clinician completing this record found that the 
Veteran had a possible mood disorder and that a diagnosis of 
PTSD had to be ruled out.

In an April 2003 VA treatment record, a clinician indicated 
that the Veteran had been referred for evaluation of possible 
PTSD.  The Veteran reported being depressed since he served 
in Vietnam.  The clinician indicated that the Veteran 
reported that he saw combat, including seeing fellow soldiers 
wounded and killed, but that he did want to discuss any 
specific incidents.  Diagnosis was major depressive disorder, 
but the clinician noted the positive history of traumatic 
events in Vietnam in which the Veteran "witnessed soldiers 
dying and other things he refused to discuss."

A May 2003 VA treatment record documents that the Veteran 
previously sought treatment "to get PTSD diagnosed" but 
"instead felt that he was handed pills and sent out."  The 
Veteran felt that he had PTSD as he was frequently reliving 
scenes from Vietnam, and awakened at night with nightmares.  
The clinician reported symptoms consistent with PTSD from 
Vietnam.  The clinician wrote that it was likely that 
compensation played a strong role in the Veteran's motivation 
as the Veteran was not open to medication intervention and 
was not interested in any intervention presented except 
referral to PTSD clinic.  The clinician, however, did find 
that the Veteran had PTSD, as well as dysthymia.

In an August 2003 VA treatment record, a clinician wrote that 
the Veteran clearly met the criteria for PTSD, noting that 
the Veteran had combat experience in Vietnam and came under 
fire at numerous times.

The Veteran underwent an August 2005 VA psychiatric 
examination.  The Veteran reported that he was under no 
mental health treatment and did not take any psychotropic 
medication.  Regarding his service in Vietnam, the Veteran 
wrote that there were several times when he went out on his 
own and "went naked."  The Veteran also reported that he 
would look for "anything and everything" he could "take 
out."  The Veteran also related the incident in which he and 
other military policemen were prevented from helping others 
outside the compound.  The examiner diagnosed chronic PTSD.  
The examiner found that it was difficult to establish a clear 
"axis between the stressor the veteran reported because he 
tended to be somewhat vague discussing them."

In January 2007, the RO filed a memorandum that made a formal 
finding of a lack of information required to corroborate 
stressor(s) associated with a claim for service connection 
for PTSD.

Analysis: PTSD

The claims file contains competent medical evidence of a PTSD 
diagnosis.  In order for service connection to be warranted, 
however, there must be credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.

The Veteran has asserted that he engaged in combat.  In this 
regard, the Veteran has asserted that he witnessed incoming 
mortar and fired upon the enemy, but has not provided 
specifics regarding combat, to include when he was engaged in 
combat.  After review of the evidence of claims file, to 
include review of the personnel records that do not show 
receipt of medals indicative of combat service, the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran engaged in combat.  Based on this 
finding, an in-service stressor must be corroborated in order 
for service connection to be warranted.  See 38 C.F.R. 
§ 3.304(f).

After review of the record, the Board finds no such 
corroborating evidence.  The Veteran has written that he 
cannot remember dates or names.  In the August 2005 VA 
examination, the examiner specifically indicated that the 
Veteran was "somewhat vague" discussing stressors.  The 
Veteran was notified of the type of information needed in 
order to seek verification and has not provided such 
information.  It was on this basis that the RO made a formal 
finding that the record lacks sufficient evidence on which to 
attempt verification/corroboration of a stressor.  In 
addition, regarding the incident in which the Veteran asserts 
that he and fellow military police were prevented from 
leaving the compound to help other soldiers, the Veteran 
asserted that this event led to him losing respect for 
authority and not that this was a stressor that led to PTSD.

The Board notes that, without more information such as dates 
or indication of the location of an attack, the Veteran's 
asserted stressors are not capable of verification.  That is, 
anecdotal experiences, such as looking for "anything and 
everything" that he could "take out", simply cannot be 
verified independently.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, 
incidents must be reported and documented."). 

As the Board finds that the Veteran did not engage in combat, 
and sufficient information regarding an alleged in-service 
stressor to attempt verification is lacking, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the Veteran's claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for tinnitus is denied.

New and material evidence having been received, the claim for 
service connection for residuals of a right shoulder injury 
is reopened.

Service connection for residuals of a right shoulder injury 
is denied.

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.

Service connection for PTSD is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


